%W”HW ’ ll

Date:- mfg\’! ')_.\,2,0)§

' - m '
' ~ ©ENE© ms
Clerk of the Court G§“;§OFCRM\NBLAPP

_‘ United States Supreme Court wm l<2‘(3, lms
l First Street/ N.E. _
Washington, DC 20543

RE: Filing Of Writ of Certiorari

Dear Clerk,

Enclosed, please find the Original of the "Writ of
Certiorari, Motion.ForQEeaveoTonProceed In Forma Pauperis{
Affidavit-or Declaration In Support of Motion For Leave To Proceed
In Forma Pauperis and, Proof Of Seryice."

b Please file these documents and bring it to the immediate
attention of the Court for any necessary proceedings to be had
thereon.

Please notify me of the Cause Number assigned to the cases
as soon as possible.

Thank younin advance for your time and kind assistance

in this very importantnmatter.

S` erel , -
@V;M»_ @/m%¢
iram Miles»
TDCJ-CID No.785448
W.P. Clements Unit
9601 Spur 591

Amarillo, Texas 79107-9606

c/file

No.

 

IN THE

SUPREME COURT OF THE UNITED STATES

HIRAM MILES - PETITIONER

VS°».

TEXAS COURT OF CRIMINAL APPEALS - RESPONDENTS

DECLARATION OF FILING

ta
I, Hiram Miles, TDCJ-CID No.785448 an inmate confined

at the William P. Clements Unit of t he Texas Department of
Criminal Justice - Correctional Institutions Division in Potter
,County Texas, certify that the Motion for Leave to Proceed In
Forma Pauperis and Petition for a Writ of Certiorari were timely
filed by depositing in the prison's internal mail system, first-`
class postage prepaid, on the day of May 2015, before the
last day for filing and declare under the penalty offperjgryv
that the foregoing is true and»correct pursuant to 28 U.S.C.

§1746, addressed to:

Texas Court of Criminal Appeals Fourth Court of Appeals
P.O.VBox 12308,Capitol Station 300 Dolorosa,Suite 3200
Austin, Texas 78711 San Antonio,Texas 78205

  
 

EXECUTED on PHQM 1\` ,2015.
et 1 .
ETITIONER,PRO sE

No.

 

 

|N THE

SUPREN|E COURT OF THE UN|TED STATES

 

HTRAM MTI.FS - PET|T|ONER
(Your Name)

VS.

TEXAS COURT OF CRIMINAL APPEAle RESPONDENT(S)

 

PROOF OF SERV|CE

I, _ Hiram Miles ' , do swear or declare that on this date,
m'a\% 'L'L \_ , 20 |5' , as required by Supreme Court Rule 29 I have
served the enclosed MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
and 'PETITI()N FOR A WRIT OF CERTIORARI on each party to the above proceeding
or that party’s counsel, and on every other person required to be served, by depositing
an envelope containing the above documents in the United States mail properly addressed
to each of them and With first-class postage prepaid, or by delivery to a third-party
commercial carrier for delivery Within 3 calendar days.

The names and addresses of those served are as follows:

 

 

Te)_States, 763 F.2d at 1121

v(1Oth-Cir;1985) ......................................... 14
Carrio, Ex parte, 992 S.W.2d 486(Tex.Crim.App.1999) .... 15,16
Evitts v. Lucey, 105 S.Ct-830(1985) .................... 9
Griffin v. Illinois, 76 S.Ct.585(1956) ....... ` .......... 9
Hazel-Atlas Glass Co. v. Hartford Empire Co.r 64

997(1944) .............................................. 14
Rodriguez v. State, 4 S.W.Bd 227(Tex.Crim.App.l999) .... 8
Pennsylvania v. Finley, 107 S.Ct.1990(1987) ....... - ..... 9
Ross v. Moffit, 94 S.Ct.2437(1974) .......... . ........... 9
lSkinner@v-#Switzer,¢131tStCt.1298(2011) ................. 13

Stafford v. State, 813 S.W.2d 511(Tex.Crim,App.1991) ... 11

Stoddard v. Chambers, 43 U.S. 284,2 How.284,11 L.Ed.
269(U.S. Mo.1844) ...................................... 15

Strahan v. Blackburn, 750 F.2d 433(5th Cir.1985) ....... 16

STATUTES AND RULES

Article 4.04, Section 1, Texas Code of Criminal
Procedure .............................................. 11

Article 11.07, Section 5, Texas Code of Criminal
Procedure ................ -.... ......... . .................. 12

Article 5, Section 5, Texas Constitution ., .............. 11

|N THE

SUPREl\/|E COURT OF THE UN|TED STATES
PET|T|ON FOR WR|T OF CERTlORAR|

Petitioner respectfully prays that a writ of certiorari issue to review the judgment below.

OP|N|ONS BELOW

[ ] For cases from federal courts:

to

 

The opinion of the United States court of appeals appears at Appendix
the petition and is

[ ] reported at ; or,
[ ] has been designated for publication but is not yet reported; or,
[ ] is unpublished

to

 

The opinion of the United States district court appears at Appendix
the petition and is

[ ] reported at ; or,
[ ] has been designated for publication but is not yet reported; or,
[ ] is unpublished

[ ] For cases from state courts;

The opinion of the highest state court to review the merits appears at
Appendix __"A_ to the petition and is
[ ] reported at § OI`,

[ ] has been designated for publication but is not yet reported; or,
[ jdl is unpublished

The opinion of the l court
appears at Appendix to the petition and is

 

[ ] reported at ; or,
[ ] has been designated for publication but is not yet reported; or,
[ ] is unpublished

JUR|SD|CT|ON

[ l For cases from federal courts:

The date on which the United States Court of Appeals decided my case
was ' '

 

[ ] No petition for rehearing was timely filed in my case.

[ ] A timely petition for rehearing was denied by the United States Court of
Appeals on the following date: , and a copy of the
order denying rehearing appears at Appendix .

 

[ ] An extension of time to file the petition for a writ of certiorari was granted
to and including (date) on (date)
in Application No. _A

 

 

The jurisdiction of this Court is invoked under 28 U.S. C. §1254(1).

[ ] For cases from state courts:

The date on which the highest state court decided my case was W'_Zol§>
A copy of that decision appears at Appendix _A-__.

[ ] A timely petition for rehearing was thereafter denied on the following date:
, and a copy of the order denying rehearing

 

 

appears at Appendix

[ ] An extension of time to file the petition for a writ of certiorari was granted
to and including _______ (date) on _ (date) in
Application No. __A

 

The jurisdiction of this Court is invoked under 28 U.S. C. §1257(a).

CONST|TUT|ONAL AND STATUTORY PROV|S|ONS INVOLVED

Fourteenth Amendment,Section 1- United States Constitution

Section 1 All persons born or naturalized in the United
States,and subject to the jurisdiction thereof,are citizens
of the United States and of the State wherein they reside.
No State shall make or enforce any law which shall abridge
the privileges or immunities of citizens of the United
States; nor shall any State deprive any person of life,
liberty,or property,without due process of law; nor deny

to any person within its jurisdiction the equal protection
of the laws.

Section 1,Article 4.04, Texas Code Criminal Procedure

The court of criminal appeals and each judge thereof
shall have, and is hereby given, the power and authority
to grant and issue and cause the issuance of writs of
habeas corpusl and in criminal law matters, the writs

of mandamus,procedendo,prohibition, and certiorari. The
court and each judge thereof shall have and is hereby
given, the power and authority to grant and issue and
cause the issuance of such other writs as may be
necessary to protect its jurisdiction or enforce its
judgments.

STATEMENT OF THE CASE

On January 4,1996, Petitioner Hiram Miles, was indicted
for the offense of murder committed on or about October 101
1995o (Clerk's Record Vol.I,p.7)

Jury trial commenced on March 31,1997, after a plea of
not guilty, a verdict of guilty was returned on April 3,1997
and the jury assessed punishment on that same day at life
imprisonment and $10,000 fine. (Clerk's Record Vol.I,p.B);
(Clerk's Record Vol.II,p.l76)

A notice of appeal was timely filed on April 17,1997.

On May 18,1998, court-appointed appellate counsel, Raymond
Fuch, filed a "Anders Brief In Support of Motion to Withdraw
As Counsel" with the Fourt hCourt of Appeals in Appeal No.04-
97-00313-CR1'

Mr- Fuch provided Petitioner with a copy of the Ander's
Brief advisig him of his right to review the record and file
a Pro Se Brief raising any ground he consider has merit- Mr~
Fuchl also, informed him of the time limitation to file the
brief suggesting that Petitioner request an extension of time
from the Fourth Court of Appeals~

On July 9,1998, Petitioner Miles wrote the Fourth Court
of Appeals asking ofr his records by motion to file his brief.

On July 20,1998, the Fourth Court of Appeals asknowledged

in a Order that Petitioner asserted his right to file a pro

se brief. This Order directed the Bexar County District Clerk

to prepare and send a full and complete duplicate copy of the
Clerk's and keporter's Records for Cause Number 1996-CR-0010

to Petitioner- prpendix D: Order of the Fourth Court of Appeals
dated July 20,1§98)

This Order granted an extension of time stating that "the
Pro Se Brief is due on or before the 18th day of September 1998¢"
see also (Appendix D)

z On September 18,1998, Fourth Court of Appeals Clerk, Mr.
Herb Schaeferl acknowledged receipt and filing of the "Pro Se
Appellant Brief" for the Court. see (Appendix B: Notice of
Receipt By Clerk,dated September 18,1998)

After being provided with a copy of the brief,Enrico B.
Vadezi the State's Attorney filed three(3) motins for extensions
of time, filing its reply brief on the 19th day of January 1999»

On February 4,1999l Petitioner Miles was notified by Clerk
Schaefer that the Court set a formal submission on "Briefs"
for the 2nd day of March, A~D» 1999.

On MArch 3,1999, Justice Karen Angelini delivered the
Opinion for the court of appeals affirming Petitioner Miles
conviction by review of the brief filed by appellate counsel
Mra Fuchs and the record on appeal,agreeing that the appeal
is frivolous and without merit granting counsel's motion to
withdraw- see (Appendix.€: Judgment/Opinion Of The Fourth Court
of Appeals,dated March 3,1999)

Justice Angelini in her Opinion states "Miles has not

filed a brief»" Id»

Petitioner Miles filed his initial application for writ
of habeas corpus on January 18,2000- On August 16,2000 it was
denied by the Texas Court of Criminal Appeals without written
order on the findings of the trial court without a hearing. See
Trial Court No¢ l996-CR-OOlO-WI; Writ No. WR-46,247~Ol.

On July 31,2000, a second application for a writ of habeas
corpus was filed and denied on November 8,2000 without written
order based on the finding s of the trial court without a
hearing. see Trial Court No¢1996-CR-OOlO-W2;Writ Not WR-46,247-
02-

On September 18,2000l a third application for a writ of
habeas corpus was filed supplementing the second application
by the trial court6 The trial court found that Petitioner had
timely filed his pro se appellant brief pursuant to Anders v.
California and recommended that relief be granted»:see(Appendix
E: Pages 2-4, Findings of Fact,Conclusions of Law and Recommend-
ation,oRDER)

On November 8,2000, the.Texas Court of Criminal Appeals
dismissed without written order labeling the supplemental
application a subsequent applicationa see (Ex parte Hiram Miles
Writ No: WR-46,247~03)

On March 4,2015, Petitioner Miles filed a Petition for
Writ of Mandamus and Prohibition in the Court of Criminal Appeals
of Texas asking the court under the mandamus standard of review

to force the lower Fourth Court of Appeals to review the Pro

Se Appellant Brief filed pursuant to Anders va California
standard of review» see (Appendix A: Notice from Court of
Criminal Appeals Of Texas,dated March 4,2015)

On March 18,2015l the Court of Criminal Appeals of Texas
denied without written order the Original Application for Writ
of Mandamus and Prohibitionj see (Appendix A: Notice from Court

of Criminal Appeals Of Texas,dated March 18,2015)

REASONS FOR GRANT|NG THE PET|T|ON

The state court of last resortl on mandamus review, denied
relief on a important federal question in a way that conflicts
with relevant decisions of this Court through denial of mandamus
relief, rendering the mandamus statute unconstitutional. See
Gppendiz A: Notice from Court of Criminal Appeals of Texas,dated:

March 18,2015)

Mandamus Standard Of Review

Mandamus review has a universal standard of review to
be applied in extraordinary circumstances.
The Texas mandamus standard of review requires the

Petitioner to show:

l) A clear right to relief usually when the judicial
conduct in question violates a ministerial dutyl and

2) No adequate remedy at law to redress the alleged harm

see Rodriguez v. State, 4 S.W-3d 227 (Tex.Crim.App§l999);see
also Allied Chemical Corp. v. Daiflon,Inc., 101 S.Ct-188 (1980)

A Clear Right To Relief Usually When The Judicial Conduct In

Question Violates A Ministerial Duty

Petitioner Miles demonstrates in the mandamus to the Court
of Criminal Appeals of Texas that he has a clear right to the

Relief sought under mandamus review.

The Equal Protection Clause and Due Process Clause of

the Fourteenth Amendment converge to require that a State's

procedure "affor[d] adequate and effective appellate review
to indigent defendants," Griffin v. Illinois, 351 U»S», at 201
76 S¢Ct. 585,100 L.Ed- 891(1956)(p1ura1ity opinion)

Compare Finley with Lucey, where the U-S. Supreme Court
held "the equal protection guarantee.¢»only..tassure[s] the
indigent defendant an adequate opportunity to present his
claims fairly in the context of the State's appellate process.
see Pennsylvania v. Finleyl 481 U-S.,at 556,107 SiCt-1990,95
L.Ed.2d 539(1987)(quoting Ross v- Moffit, 417 U¢S-,at 616,94
S,Ct.2437,41 L.Ed.2d 821(1974) and Lucey's holding that "[D]ue
process»..[requires] State's div to offer each defendant a fair
opportunity to obtain an adjudication on the merits of his
appeals Evitts v. Lucey,469 U>S;,at 405,105 SmCt.830,83 L»Ed-
2d 821(1985)(quoting Griffin,35l U.S¢lat 20,76 S.Ct.585
(plurality opinion)

The U.Sa Supreme Court mandates that "a criminal appellant
pursuing a first appeal as of right [the] minimum safeguards
necessary to make that appeal 'adequate and effective,"
established the Anders procedure to ensure that indigent
defendants are afforded their right to an adequate appeal under
the Equal Protection and Due Process Clauses of the Fourteenth
Amendment to the U»S. Constitution when a appointed Appeal
counsel alleges that the appeal is frivolous.

-This Honorable Supreme Court of the United States, long
agol established a three (3) step procedure to determine if

an indigent's appeal is wholly frivolous‘ See Anders v.

California, 386 U»S» 738 (1967)
These steps are triggered when appointed appellate counsel

alleges that an appeal is frivolous and without meriti

Counsel"s Role - Appointed counsel must make a conscien-
tious review of the record to decide if it presents any
nonfrivolous grounds for appeal. If this review convinces
appointed counsel the appeal is wholly frivolous, he must
ask the court for permission to withdraw. But he must
file "a brief referring to anything in the record that
might arguably support the appeal" and provide the
appellant with a copy of this brief- Anders,386 U.Sl

at 744

Appellant's Role - If appointed counsel files a motion
to withdraw and brief complying with Anders, the court
must provide the appellant with time to file a pro se
brief "to raise any points he chooses..i,"Ida

_The pro se brief is the appellant's opportunity
to help the court decide if the record on appeal raises
any nonfrivolous ground for appeal. See (Appendix B:
Notice of Receipt By Clerk,dated September 18,1998)

Court's Role - After the appellant has been given an
opportunity to file a pro se brief, the court must conduct
a "full examination of all proceedings, to determine
whether the case is wholly frivolous." To make this
determination, the court reviews the Anders brief filed
by appointed counsell the record on appeal, and §§y_p£g
§§ brief filed by th§ appellant. If the court establishes
the appeal is wholly frivolous,it affirms the judgment»

But, if the review reveals an arguable ground for
appeal, the court must appoint another attorney to assist
the appellant in arguing the appeal-Id

The above procedures are a ministerial duty on part of
the court of appealsl mandated by the Supreme Court of the
United States and is not left to any lower courts discretion.
See Anders,supra.

The Court of Criminal Appeals of Texas adopted the Anders

three (3) step procedural requirement through its decision in

lO.

Stafford v. State,813 SbW»Zd 511 (Tex.Crim¢App.1991);see also
Anders v. California,386 U-S» 738(1967)

The Court of Criminal Appeals of Texas has been given
the jurisdiction by the State Legislature to review mandamus
on ministerial duty violations6 see Section 1,Artic1e 4.04,

Texas Code of Criminal Procdure.

Section 1,Article 4.04, TEX.CODE CRIM.PRO.,provides:
The court of criminal appeals and each judge thereof
shall have,and is hereby given,the power and authority
to grant and issue and cause the issuance of writs of
habeas corpus,and,in criminal law matters,the writs of
mandamus,procedendo,prohibition,and certiorari- The court
and each judge thereof shall have and is hereby given,
the power and authority to grant and issue and cause the
issuance of such other writs as may be necessary to_,¢~v
protect its jurisdiction or enforce its judgments-

See also Article 5, Section 5, Texas Constitution

Therefore, the highest state appellate court has
jurisdiction to enforce its judgment by mandamus review of the
ministerial duty violation by the Fourth Court of Appeals as
mandated by Stafford,$upra; Anders,supra.

After appointed counsel's filing of an Anders Brief and
Motion to Withdraw and upon receipt of the Clerk‘s and Reporter's
Recordsl Petitioner did not agree with counsel's finding that
the appeal was frivolous and asserted his right under Anders-

Petitioner fulfilled his role as required pursuant to
the Anders procedure by timely filing his "Pro Se Appellant's
Brief" on September 18,1998- See (Appendix B: Notice of Receipt

By Clerk,dated September 18,1998)

11.

The Fourth Court of Appeals did not perform its judicial
function prior to rendering judgment by stating in its Opinion
"Miles has not filed a brief," ignoring its ministerial duty
.to review the pro se brief when competent court records and
notice of receipt by the FourthaCourt of Appeals Clerk certify’
otherwise. see (Appendix B: Notice of Receipt By Clerk/dated
September 18,1998); see also (Appendix C:'OpinionAJudgment of
the Fourth Court of Appeals,dated March 3,1999)

As a result of the Fourth Court of Appeals ministerial
duty violation by not reviewing the Pro Se Brief pursuant to
Anders establishes that he has a clear right to the relief sought

under the first prong of the mandamus review requirement.
No Adequate Remedy At Law To Redress The Alleged Harm

Petitioner Miles pursued the mandamus standard revealing
that he had no adequate remedy at law to redress the alleged
harm due, in part, to the Petitioner being unable to pursue the
only avenue of relief from fraud;on~the courtaand due-process¢;co
of law violation whereby Section 4,Artic1e 11.07, Tex.Code Crim.
Pro., does not redress the harm done to Petitioner Miles by
the Fourth Court oszppeals to this date.

In addition, Section 5,Article 11.07 of the Texas Code
of Criminal Procedurel "after conviction the procedure outlined
in the Act shalllbe exclusive and any other proceeding shall

be void and of no force and effect in discharging‘thejprisioner¥"

12.

Therefore, Article 11.07 application for a writ of habeas
corpus is the only avenue for relief from the fraudently obtained
judgment by the Fourth Court of Appeals, pushing Petitioner
Miles down-the mandamus road for relief.

The Court of Criminal Appeals of Texas is under a duty,
even though discretionary, to review the mandamus filed against
the court of appeals and grant the relief requested after the
Petitioner has shown, extensively, evidence that warranted the
granting of the relief requested.

According to Skinner, when courts do not adhere to and
follow sLaLutes, then that statute is unconstitutional. see
Skinner v. Switzer, 131 S.Ct.,.at 1298 (2011)

Petitioner in this case followed the letter of the law
at each mandamus prong of review and was denied. When Your
Petitioner meets every prong necessary for the Court of Criminal
Appeals review of a violation of law put into effect by this
High Court on the rights secured under the Fourteenth Amendment
to the United States Constitution, that mandamus standard of
review followed by Petitioner should be unconstitutional as

held in Skinner. ,@ 1298 Id.

Fraud On The Court

In additionl the court's denial of mandamus relief is
an attempt to affirm "Fraud on the Court," where the Justices
of the Fourth Court of Appeals have not performed their judicial

functions mandated by Anders - thus where the impartial functions

13.

of the court have been directly corrupted. see Bulloch v. United
Statesl 763 F.2d at 1121 n.3 (10th Cir.1985)(en banc)(Quoting
Hazel-Atlas Glass_Co. v. Hartford Empire Co.¢_322 U.S. 238,64
S.Ct.997,88 L.Ed.1250 (1944))

This Honorable Supremem Court of the United States has
established that "The historic power of equity to set aside
fraudulently begotten judgments," Hazel-Atlas} 322 U.S./at 245,
64 S.Ct.,at 1001, is necessary to the integrity of the courts,
for "tampering with the administration of justice in [this]
manner ... involves far more than an injury to a Single litigant.

It is a wrong against the institutions set up to protect
and safeguard the public."

In this casel the Fourth Court of Appeals is tampering
with the administration of justice, a right established by the
U.S. Supreme Court in Anders v. California to ensure that a
Petitioner’s right to an appeal is secure and not discarded
by appointed counsel as frivolous when the appeal has merit.

Petitioner’s calim not only affects his appeal but the
thousands of other indigent!s on appeal. When a indigent files
his own pro se brief in disagreement to appointed counsel's
claim that the appeal is frivolous raising nonfrivolous grounds
and the Court of Appeals simply claims that the Petitioner did
not file a brief when records show otherwise is "Fraud on the
Court," and tampers with the administration of justice involving
far more than an injury to a single litigant. Id.

lt has been determined by this High Court long ago, that

14.

"Fraud will void a judgment." see Stoddard v. Chambers, 43 U.S.
284, 2 now. 284,11 L.Ed.269 (u.s. Mo.1844)

Your Petitioner asks this Honorable High Court to hold
the fraudulently obtained judgments, brought under mandamus
review proceedings and ignoredl void and issue an Order directing
the Court of Criminal Appeals of Texas to review and grant the

relief requested therein.

Laches Not Applicable

The Court of Criminal of Texas gives no reason for its
white-card denial of the mandamus.

The only reasonable and rational cause for denying the
mandamus would be the respondents asserting the defense of laches
which would ultimately fail after review of the mandamus in
its entirety.

In Carrio, the State in determing laches has a three (3)

prong test to prove whether it applies to the claim.

It is the burden of the State to:
l) make a particularized showing of prejudice,

2) show that the prejudice was caused by the
petitioner having filed a late petition,and

3) show that the petitioner has not acted with
reasonable diligence as a matter of law.

The Court of Criminal Appeals explained that the type
of prejudice that must be shown is prejudice in its ability
to respond to the allegations in the petition. Ex parte Carrio,

992 s.W.Zd 486 (Tex.crim.App.1999)

15.

After the filing of the "Pro Se Appellant's Brief" the
State's Attorney responded to the Pro Se Brief filing three
(3) motions for extensions of time to answer the brief filed
by Appellant.

The Fourth Court of Appeals cannot make a particularized
showing of prejudice and is the only way to defeat the mandamus
petition. The Court of Criminal Appeals states that "The doctrine
of laches concerns prejudice, not mere passage of time. Carrio,
992 S.W.Zd at 488 n.2,3(Tex,Crim.App.l999); see also Strahan
v. Blackburn, 750 F.2d at 443(5th Cir.1985)

The Fourth Court of Apppeals ministerial duty would be
to review the "Appellant's Pro Se Brief and State's Brief® on
file as mandated by this Honorable Court in Anders. See Anders
v- California, 386 U.S. 738 (1967)

If at anyl prejudice is present in this case it would
be the Appellant not being able to-take advantage of new case

law or changes in the law since the filing of his brief.

16.

Petitioner has pursued a petition for writ of certiorari
seeking review of a judgment of a lower state court that is
subject to discretionary review by the state court of last
resort via writ of mandamus on a courts denial of an important
federal question in a way that conflicts with relevant decisions
of this Court's mandates in the Anders v. California procedures
imposed on all State's.

The State court of last resort ignored the fraud involoved
in this case as well as the U.S. Supreme Court's precedent on

review of an Anders Brief, by denying relief on mandamus review.
CONCLUS|ON _

The Court of Criminal Appeals of Texas has rendered the
mandamus statute unconstitutional after Petitioner met the standard.

The petition for a writ of certiorari should be granted

Respectfully submitted

maj Zl, wl angulo/mbij

Date: m®/; 'Ll_. 7_,0[3’

17.

APPENDIX

OFFlCIAL NO I`ICE FROM COURT O`r` C`RlMlNAL APPEAI S OF T EXAS

PO BOX12308 CAPlTO}- STATl_ON AUSTIN T_EXA$T 7__§711

       
 

 

  
 

 

o ritter ausixsss »__-1%1:11,5111-; 51 511
stare oi= rsxx1 s %s&l'“§§ § 51, ,
_ l _. ,‘,:: : . _) 117‘ " ' (’§Z!'J!`v' 8{.¥*.."~.'1;`§§
l PENALTY FQ§ zi§`g§xi:im G:_ g @@o;zi@s
3/4/2015 PRWA iii USE . ' Ui;u" .-z’§ 00 ~1 1Vv1.11111 1.115
MlLES H|RAM Tr §40..1.“1::§“3§…1{ air screw ziWRa46 2471-12

On this day the original application for writ of mandamus has been received and

presented to the Court.

HlRAl\/| |VllLES

Abe| Acosta, Clerk

CLEMENTS UN|T - TDC# 785448

9601 SPUR 591

AMAR|LLO, TX 79107-9606

- ` »1111111~1'~1ii»iii-1iim'1

)C;>/L/< 79107 9606 zcl >/ q©

s raise NWNWWMHMMNHM

.‘)

§ tie ass

osser/ess 111,:1- is 2015
auto Fsowi ZiPoooE :5. .;,1
WR-46, 247- 12

 

 

Abel Acosta, Clerk

HMMMWWJWWNAMFW

APPENDIX

COURT GF APPEALS
FOUR'I'H COURT OF APPEALS _DISTRICT
. . 300 DOLOROSA, SUI'I'E 3200
BEXAR COUNTY CRIM]NAL .TUS'UCE CENTER
SAN AN'I`ONIO, TEXAS 78205-3037
HERB SCME`ER, CLERK

"1
‘ ]\`,/

\
\\_/

September 18, 1998

Raymond E. Fuchs

ATTORNEY AT LAW -
Washington Square Bldg., Sulte 101
800 Do!orosa Street

San Antonio, 'l`X 78207

Hiram. Miles

'l'DCI-ID No. 785448
Hughes Unit

Rt. 2, Box 4400
Gatesville, 'I.`X 76597

Edward F. Shaughnessy, Ill
Assistant Cr`uninal District Attorney
Bexar County Justice Center

300 Dolorosa, Suite 24025

San Amonio, 'rX` 78205-3030

RE: Court of Appeals Number: 04-97-00313-CR
Trial Court Case Number: 96-CR-0010

Style: Hiram Miles
v.
The State of Texas

Dear Counsel and Mr. Milesf.

The Pro Se Brief has this date been received and filed in the above styled and numbered cause_

Very txuly yours,
HERB SCHAEFER, CLERK

//
Apryl Stirling, Deputy Clerk

APPENDIX

.cQge€i')'/€SQM

~ C@O@Mg @;&%)%€azé
4 ./:%€/’@M% @M

411-111
050

1109

 

11 cl

OPINION

No.

04-97-003 l3-CR

Hiram MHJES,

Appellant

V.

The STATE of Texas,

Appellee

From the 290th Judicial District Court, B'exar County, Texas
. , Tlial Court No. 96-CR-0010 '
Honorable Sharon MacRae, Judge Presiding

Opinion by; Karen Angelini, .`I'ustice 4

Sitting: l Tom Rickhoi`f, Justice
Paul W. Green, Justice
Karen Angelini, Iustice

Delivered and Filed: March 3, 1999

AFFIRMED'

Hiram Miles was convicted by jury of murder and sentenced to life imprisonment Miles’

court-appointed attorney has filed a brief m which he raises two arguable points of error, but

nonetheless concludes that this appeal is frivolous and without merit Anders v. California, 3 86 U.S.

738 (1967); High v. State, 573 SWZd 807 (Tex Crim App.1978) The brief meets the

requirements of Anders.. Counsel has provided Miles with a copy of the brief and advised him of his

04~9'7-{)0313~€1§

right to review the record and tile a pro se brief Mchdls v. State, 954 S.W.Zd 83, 85 (Tex.
App.-San Antonio 1997, no pet.). Miles has not filed a brief l k

t After reviewing the record and counsel’sbrief, we agree that the appeal is frivolous and
Without merit 'l_`he judgment of the trial court is aflirmed, and counsel’s motion to withdraw is

granted Nichols, 954 S.W.Zd at 86. _

Tjaie»i ’intgeim, ir»»r“et~

330 NUT PUBLISH

C@OM/"f 0% M%%€@é y

 

iUDGMENr
No. 04-97-003 l3-CR

Hiram MELES,
Appellant

V.

The STA'_E`E of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
'l`rial Court No. 96-CR-0010 v
Honorable Sharon Macrae, Judge Presiding _

BEFORE JUSTICE RICKHOFF, IUS'I`ICE GREEN, AND IUSTICE ANGELINI

In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and the motion to withdraw as counsel is GRANTED..

sIGNED M_arch 3,’_1999. ` L/ § . -
il @/u/W. MW
"`~'~ 1':". _.. l '. '_ .

KAREN ANGELiNi
ius'ricE '

 

APPENDIX

 

_ iuiy 20, 1998

No. 04-97-00313-CR

v Hiram MILES, -
. Appellant

V.

The STATE of Texas,
Appellee

From the 290th ]udicial District Court, Bexar County, Texas
Trial Court No. 96-CR~OOlO
Honorable Sharon MacRae, Iudge Presiding

ORDER

Appellant’s attorney filed an Anders brief in this appeal. Anders v. California, 386 S.W.Zd
738 (1967). Appellant has asserted his right to file a pro se brief and on Iuly 9, 1998, filed a motion
to obtain a copy of the record. `. '

We therefore ORDER the District Clerk of Bexar County to prepare and send a full and
complete duplicate copy of the clerl}.l 1978-) .- Mr. Fuchs nsen't`.the
Applicant a copy' of the brief along with an explanation of
Applicant’s appellate rights and deadlines.

4. In a letter dated September 18, 1998, Fourth Court of
Appeals acknowledges receiving a copy of Applicant's pro se brief.
(Applicant’s Application Attachment 4).

5. On March 3, 1999, the Fourth Court of Appeals issued an
opinion under appellate cause number O4-97-OO313-CR affirming
Applicant’s conviction. The opinion states that Applicant did not
file a pro se brief. The Fourth Court of Appeals also granted Mr.
Fuch's motion to withdraw as counsel of record. The Fourth Court
of Appeal issued a mandate from this opinion on May 5, 1999.

6. The Court finds that the Fourth Court of Appeals did not

consider Applicant's pro se brief.

CONCLUS ION OF LAW
l. Since the instant application for writ of habeas corpus
is, essence, a supplement to Applicant's second writ of habeas
corpus, which was filed before the final disposition of Applicant's

3

initial writ of habeas corpus, it is not barred under section 4 of
the article 11.7 of the Texas Code of Criminal Procedure. §ee Tex.
Code Crim. Proc. art. 11.07(4) (Vernon's 2000).

'2.` The Fourth Court of Appeals opinion on the instant case
fails to take into consideration Applicant’s pro se brief filed on
September 18, 1998, against the reasoning of Anders v. California,
386 U.S. 738 (1967) and High v. State, 573 S.W.Zd 807
(Tex.Crim.App. 1978) and their progeny. Accordingly, Applicant has
produced an unresolved fact relevant to the legality' of his
confinement. The Court recommends that this writ of habeas corpus
be GRANTED and the cause be remanded to the Fourth Court of Appeals
so that it can take Applicant's pro se brief into consideration.

ORDERS
The District Clerk of Bexar County, Texas, is hereby ordered
to prepare a copy of this document, together with any attachments
and forward the same to the following person by mail or the most
practical means:
a. The Court of Criminal Appeals
Capitol Station
Austin, Texas 78711
b. Hon. Susan D. Reed
Criminal District Attorney

Bexar County Justice Center
Bexar County, Texas 78205

c. Hiram Miles
TDCJ-ID#784448
3060 FM 3514
Beaumont, Texas 77705

-Signed this 17/ day Of @? __ ... ` l 20.00_:.

JUDGE PRES IDING